SHAHOOD, J.
Appellant, Nazaro Bruno, appeals from a judgment and sentence on the charge of carjacking and false imprisonment. He raises two issues, the first of which we affirm without discussion.
Appellant’s second issue is that his sentence under the Criminal Punishment Code is unconstitutional on its face as applied to him in that the Code violates the Federal and Florida constitutional guarantees regarding former'jeopardy, due process of law, equal protection of the laws, and the prohibition against cruel and unusual punishment. We affirm on the authority of Hall v. State, 767 So.2d 560 (Fla. 4th DCA 2000), review granted 790 So.2d 1104 (Fla.2001); Peterson v. State, 775 So.2d 376 (Fla. 4th DCA 2000); see also Bush v. State, 776 So.2d 1081 (Fla. 4th DCA 2001).
AFFIRMED.
GUNTHER and TAYLOR, JJ., concur.